DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 
Claims 1, 6, and 8 are currently amended.
Claims 13-20 are withdrawn as being directed to a non-elected invention, the election having been made on 7/13/2020.
Claims 1-12 have been examined.

Withdrawn Objection
The objection to specification is withdrawn because applicant’s amendment to specification overcomes the objection.

Withdrawn Rejection
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the amendment to claim 6 overcomes the rejection.
The rejection of claims 1-6 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Celli et al. and evidenced by Corfield et al. is withdrawn because Celli et al. do not teach the 
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Celli et al. in view of Corfield et al. as applied to claims 1-6, 8-12 and further in view of Alroy et al. is withdrawn because Celli et al. do not teach the peptides with a molecular weight of 5 KDa or less greater than 40%.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Celli et al. in view of Corfield et al. as applied to claims 1-6, 8-12 and further in view of Alroy et al. and Haffner et al. is withdrawn because Celli et al. do not teach the peptides with a molecular weight of 5 KDa or less greater than 40%.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Celli et al. (Biomacromolecules 2005, 6, 1329-1333, previously cited 10/30/2020) and evidenced by Corfield et al. (Frontiers in Bioscience 6, d1321-1357, October 1, 2001, previously cited 10/30/2020) in view of Alroy et al. (US 5,141,925, previously cited 10/30/2020) in view of Girsh (US 5,064,674) and in view of Green (https://www.dipterra.com/blog/bsfl-an-earth-friendly-feedstock. January 13, 2013).
Claim 1 is drawn to a composition comprising a mixture of glycopeptides obtained from
gastrointestinal tract mucins or a partially purified fraction thereof, wherein:
a) the composition is obtained without subjecting the mucins or the partially purified fraction thereof to conditions or reagents that release oligosaccharides from glycopeptides;
b) the oligosaccharide content of the composition is >2% (w/w);
c) the peptide content of the composition is >40% (w/w);
d) the free amino acid content of the composition, for peptides with a molecular weight of 5 KDa or less, is <45% (w/w);
e) the water solubility of the mixture of glycopeptides is greater than 120 g/L at 25° C;
f) the composition comprises glycopeptide-bound oligosaccharides having each of the 
g) the composition does not substantially contain insoluble particles having a diameter greater than 7 μm.
Celli et al. teach a process of purifying porcine gastric mucin, PGM, (Title and Abstract).
Celli et al. teach mucins were isolated by scraping the mucus layer of fresh pig stomachs followed by centrifugation at 50,000 g to collect soluble PGM. The soluble PGM was fractionated in size by Sepharose CL-2B column chromatography (reading on the limitation a of no release oligosaccharides from glycopeptides). Celli et al. teach the fractions that contain glycoproteins of average density 1.45 g/mL were then pooled, dialyzed, and lyophilized for further study (p1330, col 1, para 1). Soluble mucin glycoprotein density of 1.45 g/ml is same as solubility of 1450 g/L, reading on the limitation e “the water solubility of the mixture of glycopeptides is greater than 120 g/L at 25° C”. Celli et al. further teach PGM prepared by this method was essentially free from contaminating proteins and lipids, and its amino acid composition, reading on the limitation d “the free amino acid content of the composition is <45% (w/w)” and the limitation g “the composition does not substantially contain insoluble particles (contaminants) having a diameter greater than 7 μm”. The limitations of b and f are inherent properties of purified mucin glycoproteins as evidenced by Corfield et al. showing gastric mucin glycoproteins comprising all 4 core structures and various branched saccharide structures (p1324, Table 2).
Celli et al. and evidenced by Corfield et al. teach a purified mucin glycoprotein, but do not explicitly teach with a molecular weight of 5 KDa or less as an animal feed.
Alroy et al. teach administration of glycoprotein of fetuine, bovine submaxillary mucin, and hog gastric mucin mixed with the normal animal feed given to chickens against parasites 
Celli et al. and evidenced by Corfield et al. and Alroy et al. do not teach the glycopeptide with a molecular weight of 5 KDa or less in animal feed.
Girsh teaches the use of a foreign polypeptide no larger than 1.5 kDa to reduce immunogenicity of protein supplements (col 5, line 38-47). Girsh teaches the protein supplements are used as animal feed (col 3, line 56-61). Because mucin glycoprotein is a large protein may induce immune response in fed animals, one of ordinary skill in the art would use hydrolysate of mucin glycoprotein at a molecular weight no larger than 1.5 kDa as protein supplement of animal feed, reading on the limitation c “for peptides with a molecular weight of 5 KDa or less”.
Celli et al. and evidenced by Corfield et al. in view of and Alroy et al. and Girsh do not explicitly teach the peptide greater than 40%.
Similarly, Green teaches nutritional animal feed and further teach an animal feed comprising 35-40% high quality protein. Green teaches commercial feedstock formulations in raising poultry, swine, cattle and fish comprising 40-45% protein on a dry weight basis (p2, para 1). Because mucin glycoprotein taught by Celli et al. and evidenced by Corfield et al. in view of and Alroy et al. and Girsh is a protein source for animal feed, one of ordinary skill in the art would have been taught to formula 40-45% protein for animal feed on a dry weight basis as taught by Green, reading on the limitation c “the peptide content of the composition, for peptides with a molecular weight of 5 KDa or less, is >40% (w/w)”. 
With respect to claims 2-6, the sialylated polysaccharides are inherently associated the gastrointestinal tract mucins as evidenced by Corfield et al. (p1324, Table 2).
With respect to claim 8, free glycan was filtered out during purification of gastrointestinal tract mucins taught by Celli et al. (p1330, col 1, para 1).

With respect to claim 11, Celli teach the mucin isolated from procine (Abstract).
With respect to claim 12, Alroy et al. teach administration of glycoprotein of fetuine, bovine submaxillary mucin, and hog gastric mucin mixed with the normal animal feed given to chickens against parasites (col 9, line 21-36; col 12, Table E1).
One of ordinary skill in the art before the effective filing date would have been taught to use Celli’s mucin glycoproteins as animal feed because Alroy et al. teach administration of glycoprotein of fetuine, bovine submaxillary mucin, and hog gastric mucin mixed with the normal animal feed given to chickens against parasites (col 9, line 21-36; col 12, Table E1). The combination would have reasonable expectation of success because the references teach mucin glycoproteins.
One of ordinary skill in the art before the effective filing date would have been taught to use mucin glycoprotein hydrolysate with a molecular weight no larger than 1.5 kDa for animal feed because (i) Girsh teaches the use of a foreign polypeptide no larger than 1.5 kDa to reduce immunogenicity of protein supplements (col 5, line 38-47) as animal feed (col 3, line 56-61) and (ii) mucin glycoprotein is a large protein may induce immune response in fed animals. The combination would have reasonable expectation of success because the references teach animal feeds.
One of ordinary skill in the art before the effective filing date would have been taught to 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Celli et al. and evidenced by Corfield et al. in view of Alroy et al., in view of Girsh and in view of Green as applied to claims 1-6, 8-12 and further in view of Haffner et al. (AgriMedia 2000, ISBN 3-86037-126-6, previously cited 10/30/2020).
Claim 7 is drawn to the free amino acid content of the composition is between 33% and 43% (w/w).
Celli et al. and evidenced by Corfield et al. in view of Alroy et al., in view of Girsh and in view of Green teach an animal feed composition comprising a mixture of glycopeptides obtained from gastrointestinal tract mucins as applied to claims 1-6 and 8-12 above.
Celli et al. and evidenced by Corfield et al. in view of Alroy et al., in view of Girsh and in view of Green teach an animal feed comprising free amino acids (e.g., Girsh col 5, line 44-45) do not explicitly teach free amino acid content of the composition is between 33% and 43% (w/w).
Haffner et al. teach continuous supply of free amino acids from the feed into the animal’s metabolism (amino acid flux). Haffner et al. teach the free amino acids can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place and out of phase with the remainder of the protein derived amino acids (p12, col 2, last para bridging to p13, col 1, para 1). Thus, one of ordinary skill in the art would have been taught to optimize the amount of free amino acids in an animal feed comprising mucin glycoprotein because the free amino acids can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place and out of phase with the remainder of the protein derived amino acids, reading on the limitation of claim 7. The weight percentage of free amino acids is a result effective variable, which can be “Optimization Within Prior Art Conditions or Through Routine Experimentation”. MPEP 2144.05 (II)(A) states “Generally, differences in concentration or temperature will not support 
One of ordinary skill in the art would have been motivated to optimize free amino acids in an animal feed because Celli et al. and evidenced by Corfield et al. in view of Alroy et al., in view of Girsh and in view of Green teach an animal feed composition comprising free amino acids (Girsh col 5, line 44-45) and Haffner et al. teach free amino acids can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place and out of phase with the remainder of the protein derived amino acids (p12, col 2, last para bridging to p13, col 1, para 1) motivating one of ordinary skill in the art to optimize the amount of free amino acids in animal feeds. The combination would have reasonable expectation of success because the references teach supply of free amino acids in animal feeds. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631